TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00195-CV





Austin Forest Creek Apts, LC and Brook Apts, LC, as the Property Owners
and The Property Owners, Appellants

v.

Travis Central Appraisal District, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN002524, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING





M E M O R A N D U M   O P I N I O N


                        Appellants filed their notice of appeal on April 4, 2005.  On July 14, this Court
notified appellants that the clerk’s record was overdue and that if appellants did not file a status
report by July 25 the appeal would be dismissed.  On July 28, appellants notified this Court that the
parties had been unable to agree on a settlement and that appellants would determine whether to
continue the appeal and either make arrangements for the record or file a motion to dismiss.  On
August 12, appellants notified this Court that they would be filing a motion to dismiss, however,
since that date, this Court has not received any further communications from appellants, nor have
appellants filed a status report or the clerk’s record.
 
 
                        We therefore dismiss the appeal for want of prosecution on our own motion.  Tex.
R. App. P. 42.3(b).
 
 
                                                                        __________________________________________
                                                                        David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   October 28, 2005